internal_revenue_service department of the treasury number release date index number 2056a washington dc person to contact telephone number refer reply to cc psi 9-plr-132987-01 date date legend agreement child date date date date date decedent spouse trust dear this is in response to your letter dated date and subsequent correspondence in which you requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_domestic_trust qdot election pursuant to sec_2056a of the internal_revenue_code the facts and representations submitted are summarized as follows decedent a resident_alien died on date survived by spouse who is also a resident_alien prior to decedent’s death decedent executed a will and decedent and spouse executed a_trust decedent’s will bequeaths and devises the residue of decedent’s estate to the trust section of the trust provides for the creation of two trusts upon the death of the first to die of decedent and spouse the survivor’s trust and the exemption trust these two trusts are to be funded as follows section of the trust provides that the survivor’s trust shall consist of the surviving spouse’s separate_property that is part of the trust estate the surviving spouse’s interest in the couple’s community_property included in or added to the trust estate and the marital_deduction share from the deceased spouse’s estate calculated pursuant to section of the trust section of the trust provides that the marital_deduction share of the deceased spouse’s estate shall consist of the minimum pecuniary amount necessary to entirely eliminate or reduce to the maximum extent possible any federal estate_tax on the deceased spouse’s estate plr-132987-01 section further provides that the exemption trust shall consist of the balance of the trust estate the terms of the survivor’s trust are as follows section of the trust provides that the survivor’s trust is intended to qualify for the marital_deduction under sec_2056 in keeping therewith section of the trust provides that the surviving_spouse is to receive the net_income of the survivor’s trust in quarter-annual or more frequent installments if the trustee considers the net_income of the survivor’s trust to be insufficient the surviving_spouse shall receive so much of the principal of the survivor’s trust deemed necessary in the trustee’s discretion for the surviving spouse’s proper health support comfort enjoyment and welfare in addition the trustee shall pay the surviving_spouse as much of the principal of the survivor’s trust as the surviving_spouse shall request section of the trust provides in pertinent part that the surviving_spouse may amend revoke or terminate the survivor’s trust upon the deceased spouse’s death upon revocation or termination of the survivor’s trust all assets of the trust shall be delivered to the surviving_spouse section of the trust provides the surviving_spouse with a testamentary general_power_of_appointment over the principal and interest of the survivor’s trust if the surviving_spouse does not effectively dispose_of the remaining assets of the survivor’s trust pursuant to this testamentary_power_of_appointment these assets shall be distributed to and become a part of the exemption trust the terms of the survivor’s trust do not contain any qdot provisions and accordingly the survivor’s trust does not comply with the provisions of sec_2056 upon decedent’s death a tax professional was retained to prepare the federal estate and generation-skipping_transfer_tax return form_706 for decedent’s estate the tax professional failed to review the terms of the trust and failed to ascertain that spouse was not a united_states citizen on date spouse as executor of decedent’s estate timely filed a form_706 for decedent’s estate that claimed a marital_deduction for decedent’s entire_gross_estate less expenses but did not make a qdot election for any of the property for which a marital_deduction was claimed pursuant to an approved application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes form_4768 the form_706 was due on date within one year of date the following events occurred spouse retained counsel spouse established a qdot described in sec_2056a on date spouse as executor filed an amended form_706 that reflected the funding of the exemption trust and made a qdot election under sec_2056a for the marital_deduction share of decedent’s estate also on date pursuant to spouse’s withdrawal power in section of the trust spouse executed an agreement in which spouse irrevocably assigned and pledged to contribute to the qdot the marital_deduction share of decedent’s estate calculated pursuant to section of the trust plr-132987-01 you have requested an extension of time to make the qdot election under sec_2056a to date the date the amended form_706 was filed an extension of time to assign the marital_deduction share of decedent’s estate to the qdot to date the date the agreement was executed and an extension of time to convey the marital_deduction share of decedent’s estate to the qdot sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse to the extent such interest is included in determining the value of the gross_estate sec_2056 and sec_2056 provide that if the decedent’s surviving_spouse is not a united_states citizen the marital_deduction is not allowed under sec_2056 unless the property passes to the surviving_spouse in a qdot sec_2056 provides that if any property passes from the decedent to the decedent’s surviving_spouse for purposes of sec_2056 such property shall be treated as passing to such spouse in a qdot if i such property is transferred to such a_trust before the date on which the return of the tax imposed by this chapter is made or ii such property is irrevocably assigned to such a_trust under an irrevocable assignment made on or before such date which is enforceable under local law under sec_2056a a qdot is any trust in which the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than income may be made from the trust unless a united_states trustee has the right to withhold from such distribution the tax imposed on the distribution the trust meets the requirements as the secretary may by regulations prescribe to ensure collection of the tax imposed by sec_2056a and an election is made by the executor of the decedent with respect to the trust sec_2056a provides that an election under sec_2056a with respect to any trust is to be made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable no election may be made under sec_2056a on any return if such return is filed more than one year after the time prescribed by law including extensions for filing such return sec_20_2056a-3 of the estate_tax regulations provides that the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable plr-132987-01 sec_20_2056a-4 provides that under sec_2056 if an interest in property passes outright from a decedent to a noncitizen surviving_spouse either by testamentary bequest or devise by operation of law or pursuant to an annuity or other similar plan or arrangement and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made sec_20_2056a-4 provides that a transfer or assignment of property to a qdot must be in writing and otherwise be in accordance with all local law requirements for such assignment or transfer the transfer or assignment may be of a specific asset or a group_of_assets or a fractional share of either or may be of a pecuniary amount in the case of an assignment a copy of the assignment must be submitted with the decedent’s estate_tax_return sec_20_2056a-4 provides that only assets included in the decedent’s gross_estate and passing from the decedent to the spouse or the proceeds from the sale exchange or conversion of such assets may be transferred or assigned to the qdot the noncitizen surviving_spouse may not transfer or assign to the qdot property owned by the surviving_spouse at the time of the decedent’s death in lieu of property included in the decedent’s gross_estate that passes to the spouse or in lieu of the proceeds from the sale exchange or conversion of such includible assets sec_20_2056a-4 provides that if the assignment is expressed in the form of a pecuniary amount such as a fixed dollar amount or a formula designed to reduce the decedent’s estate_tax to zero the assignment must specify that assets actually transferred to the qdot in satisfaction of the assignment have an aggregate fair_market_value on the date of actual transfer to the qdot amounting to no less than the amount of the pecuniary transfer or assignment sec_20_2056a-4 provides that property irrevocably assigned but not actually transferred to the qdot before the estate_tax_return is filed must be conveyed and transferred to the qdot under applicable local law before the administration of the decedent’s estate is completed if there is no administration of the decedent’s estate the conveyance must be made on or before the date that is one year after the due_date including extensions for filing the decedent’s estate_tax_return if an actual transfer to the qdot is not timely made the marital_deduction is not allowed sec_20_2056a-4 further provides that an extension of time for completing the conveyance or a waiver of the actual conveyance may be requested by the decedent’s estate under specified circumstances under sec_301_9100-1 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the plr-132987-01 case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the information submitted and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly an extension of time is granted to make the qdot election under sec_2056a to date the date the amended form_706 was filed an extension of time to assign the marital_deduction share of decedent’s estate to the qdot to date the date the agreement was executed and an extension of time to convey the marital_deduction share of decedent’s estate to the qdot to date one year after the due_date of decedent’s form_706 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent specifically no opinion is expressed or implied concerning the qualifications of the qdot established herein or the accuracy of the amended form_706 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is plr-132987-01 being sent to the taxpayer’s representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
